In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00093-CV
______________________________


TEXAS ASSOCIATION OF SCHOOL BOARDS
RISK MANAGEMENT FUND, Appellant
 
V.
 
BOLES INDEPENDENT SCHOOL DISTRICT, Appellee


                                              

On Appeal from the 196th Judicial District Court
Hunt County, Texas
Trial Court No. 68,118


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          The Texas Association of School Boards Risk Management Fund has filed a motion
seeking to dismiss its appeal.  Pursuant to Tex. R. App. P. 42.1, the motion is granted.
          We dismiss the appeal.


                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      September 22, 2005
Date Decided:         September 23, 2005


al for want of
jurisdiction.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          March 28, 2006
Date Decided:             March 29, 2006

Do Not Publish